﻿
May I first of all congratulate Mr. Florin on behalf of my delegation on having been elected to preside over the work of the current session of the Assembly. I am convinced that under his expert guidance, we shall be able to bring to a successful conclusion the important tasks before us.
I also wish to express our gratitude for the tireless and fruitful work done by his predecessor, Mr. Choudhury. I should also like on this occasion to reiterate our full support for the Secretary-General, Mr. Javier Perez de Cuellar, who last year was unanimously elected to a new term of office in a post full of challenges - challenges which he has faced and continues to face with courage and Imagination.
There has been much talk in the past few years about the crisis of multilateralism. We Member States have collectively pondered the reasons and remedies for that phenomenon. In my opinion, the problem is not so much that the multilateral organizations are imperfect as that there is insufficient political will on the part of Member States to help them fulfil their aims.
In the case of our Organization, we are faced with the need to find within ourselves a capacity for renewed and shared determination to lend all our support to this collective project. We must go about this realistically, mindful of the changes that have taken place over the past 40 years - changes that call for greater sobriety and efficiency in the day-to-day running of the Organization. In this way, we will keep alive the spirit that attended the founding of the United Nations and the ideals of peace, justice and solidarity referred to at the last session of the General Assembly by His Majesty the King of Spain.
There is no point in inventing an imaginary, idyllic world. We must take as our starting-point the real world, where there are wars, death, starvation and injustice and where freedom and peace still remain a mere hope. We must start from this reality and quite simply try to ensure that this world is inhabitable by the end of the twentieth century.
In order to achieve that aim, we must deal with three different sets of issues; those relating to security and disarmament; those having to do with the international economic system; and those concerned with the protection of human rights. I shall deal with each of these in turn.
The work of the Assembly is influenced every year by the general climate prevailing in international life, but also - in a very special way - by the state of relations between the United States and the Soviet Union. Spain is glad to see the improvement that has taken place in these relations and the positive character of the dialogue currently in progress.
We believe that détente requires the fostering of confidence among States. This will not come about in the absence of guarantees for the security of all of them, we, for our part, hold to the conviction that security in the world today can and should be achieved on the basis of, among other things, a balance of forces at the lowest possible level. We are convinced that it is possible to move towards a more secure world without this necessarily implying that it will be a more heavily armed world.
We are therefore pleased that the Geneva negotiations between the United States and the Soviet Union have led to an agreement in principle on the elimination of intermediate-range nuclear systems. There is no historical precedent so far for agreements of this nature, which may well reinforce the positive trend opened up in East-West relations. Spain has from the outset sought to promote the achievement of these agreements and will support every effort to secure further agreements which are both necessary and possible in such fields as strategic weapons, space defence and the banning of nuclear tests.
Despite its importance, the reduction of nuclear weapons will not by itself generate a satisfactory level of security. A treaty must be rapidly concluded to bring about the total eradication of chemical weapons. Moreover, Spain looks with concern upon the extraordinary accumulation of conventional forces and weapons on European territory - as well as their serious asymmetry. It is therefore urgent that negotiations be undertaken with a view to eliminating these disparities, ensuring conventional stability at lower levels and making large-scale offensives and surprise attacks impossible.
All these agreements must be accompanied by verification procedures to ensure compliance, thus increasing the confidence needed to strengthen détente. As Europeans, we attach the greatest importance to the improvement of East-West relations. We shall therefore make every effort to ensure that the work of the current session of the Conference on Security and Co-operation in Europe (CSCE) in Vienna contributes to the Implementation of the commitments undertaken thus far in all fields and develops them further.
My Government has repeatedly stressed its determination to preserve Spain's status as a non-nuclear country. That intention has also been ratified by a decision taken in a national referendum and will be legally completed with Spain's imminent accession to the Treaty on the Non-Proliferation of Nuclear Weapons (NPT) . The sovereign decision by the Spanish people not to acquire nuclear weapons of its own and not to permit the nuclear weapons of third parties to be brought on its territory - or deployed or stockpiled there - is thus confirmed.
We hope that our accession to the NPT will help to strengthen politically the non-proliferation regime, both horizontally and vertically. All the issues that face us in the field of security and disarmament must elicit a suitable response from this General Assembly, thus paving the way for the forthcoming third special session of the General Assembly devoted to disarmament.
In this context, we welcome the results achieved at the recent International Conference on the Relationship between Disarmament and Development. Perhaps our greatest historical piece of folly - one for which we will be held accountable by future generations - is the scandalous squandering of resources on increasingly sophisticated weapons, when the threshold of total destruction was passed long ago and while immense areas of the planet are still sunk in hunger and misery.
The second point to which I have referred is the clarification and restructuring of economic relations. This is another of the great challenges facing the international community.
According to the latest United Nations world economic survey, a slowing down of the world economy has taken place for the second year in a row. Moreover, most of the developing countries have not experienced sustained growth and many of them are heading for stagnation in the medium term. Nor is the instability recorded in numerous markets for goods and services very encouraging. In real terms, commodity prices are at their lowest level for the past 50 years and there are no signs that improvement is about to take place.
Since interdependence is an inescapable reality, both developed and developing countries alike share a responsibility to work for the stability of the system as a whole and to seek pragmatic solutions. The developed countries can do this by adopting policies that favour economic growth and access to markets, and the developing countries by implementing appropriate adjustment policies that foster sustained non-inflationary growth. In this context official development assistance also plays an important part. For the last few years Spain has been endeavouring to increase its contribution to the extent possible.
It is out hope that at this session the General Assembly will tackle economic issues with both determination and realism, seeking in the most intractable issues the lowest common denominator acceptable to all, as was the case last year following the promising special session on the economic situation in Africa, but without shying away from imaginative solutions or objectives, which are vital in the long run. The recent example of the seventh session of the United Nations Conference on Trade and Development (UNCTAD VII), at which, after painstaking efforts by all delegations, it was possible to obtain moderately satisfactory results, should prompt us to hold even more strongly to that constructive spirit during the current session.
The problem of external debt continues to be one of the most pressing matters the developing countries have to face, particularly in the Latin American region. At the same time it also affects the functioning of the international financial system as a whole. I wish to stress here in the Assembly the doctrine that creditors and debtors have a shared responsibility to solve the debt problem.
So long as we are incapable of generating sustained growth for the developing countries and helping to co-ordinate the economic policies that will make it possible, so long as those countries are unable to increase their domestic savings and have to live in stagnation, there will be social and even moral limits to their adjustment policies, for it is not possible to follow indefinitely the example of Sisyphus, who pushed the rock up the mountain every morning only to see it roll back down in the afternoon and had to push it back up the next day. It is necessary to build up real hope with real measures, for this is a real problem involving not financial figures but the human beings behind them. Positive action is required, such as more favourable rescheduling, trade liberalization, fair prices, increased resources made available to multilateral agencies and aid for development through an effective transfer of technologies and resources.
Spain supports such a policy and has advocated and will advocate in every forum a policy aimed at dialogue, such as was called for here by the Spanish Prime Minister, Felipe Gonzalez.
I now come to the third issue to which I referred earlier - the defence, promotion and protection of human rights. This is a field in which the United Nations has in the course of its existence tirelessly persevered in an attempt to establish new commitments and respond with determination to unavoidable challenges. The codification of those rights has been perfected and at the same time effective arrangements have been established for the monitoring of the obligations states have entered into in this field. All this has helped to bring to maturity a universal ethical conscience such that the community of nations cannot remain indifferent to the massive and systematic violation of those rights. In such cases there can be no question of resorting to the argument of national sovereignty and non-intervention in the Internal affairs of other States.
It is encouraging to note the progress that has been made in defining and developing legal norms, in particular in respect of the monitoring machinery that has been set up. There is, however, still much to be done in both fields, especially in the area of the effective monitoring of respect for human rights and concrete solidarity with those social sectors that continue to be subjected to indiscriminate repression or marginalization.
The recent entry into force of the Convention against Torture is an important step in this direction. Spain will ratify it as soon as the parliamentary procedures, which are already far advanced, are complete. It is Intended that that ratification will be accompanied by the declarations provided for in articles 21 and 22 of the Convention, since it is felt that to monitor compliance effectively requires recognition of the jurisdiction of the Committee of Experts set up for that purpose.
While addressing the social and humanitarian sphere, I wish to stress the capital importance of the recent Vienna Conference on Drug Abuse and Illicit Trafficking. No one can disregard the increasingly alarming magnitude of this problem, which has now reached worldwide proportions. Its extremely grave repercussions are not merely of a social and economic nature; they are also relate to the notion of security, in view of the links of this phenomenon with others, such as arms trafficking or terrorism, in the impenetrable and powerful networks o international black money, we are convinced that only close international co-operation will make it possible for the illicit traffic in drugs to be combated and their consumption eradicated.
Terrorism is also taking on a worldwide dimension. It is a scourge that threatens us all and that we must all work together to eradicate. The United Nations, which has already promoted several conventions designed to combat terrorism in the legal sphere, has also taking a far-reaching step In political terms by adopting by consensus General Assembly resolution 40/61, which expresses unreservedly the most uncompromising condemnation of terrorism. This extremely encouraging development must not, however, remain as an isolated declaratory gesture. The consensus achieved must be maintained and broadened by devising recommendations and measures in the various sectoral areas.
The task of protecting human rights, which is a vital imperative at this point in history, takes on its maximum significance when those rights are institutionally breached. Racial discrimination, which is always odious and incompatible with the very notion of human dignity, appears in all its starkness in our time with the apartheid system instituted and perpetuated by the South African regime. The international community must once again make it clear beyond all doubt that that system must be totally eradicated once and for all. In this context, we note with grave concern the continuing refusal of Pretoria to commence a genuine internal political dialogue with the representatives of the black majority. 
Having analysed the major challenges facing the international community, 1 shall now go on, as have some of my colleagues, to discuss some of the regional problems with which the Organization has to deal. If the maintaining of the apartheid system is the result of the purblind reactionary policy of the Pretoria Government, it must be admitted that in the last few months the grave state of tension that prevails in southern Africa has been " deteriorating and that responsibility for the instability in the area also lies with the Republic of South Africa. Spain condemns the attempts to destabilize South Africa's neighbours by means of: a policy of military and economic aggression. 
Moreover, the situation in Namibia, characterized as it is by the maintaining of a colonial relationship and racial discrimination, has still not been channelled along the paths repeatedly called for by this Organization, through the application, without delay or excuse, of Security Council resolution 435 (1978) and the concomitant independence of the Territory. With regard to the Middle East, it is a positive sign to see the almost universal acceptance by the international community of the principle of convening an international conference. In the present circumstances this is the only formula likely to make it possible to achieve a just, comprehensive and lasting settlement of the conflict. Such a settlement should be based upon withdrawal by Israel from the occupied Arab territories, respect for the legitimate rights of the Palestinian people, including their right to self-determination, and the security of all the States in the region, including Israel, within internationally recognized frontiers. The conference, which must be open to participation by all the parties involved and concerned in the conflict, will certainly have to be approached painstakingly and realistically. But it would not seem appropriate to delay convening it. Spain hopes that all the parties involved will make an effort to overcome the obstacles that still stand in the way of such a conference. Meanwhile, Spain is following with growing concern the deterioration in the human rights situation in the territories occupied by Israel, and the increasing number of illegal settlements there. Such action and behaviour has a negative effect on the peace process in the region.
In Lebanon there are tragic recurrences of episodes of bloodshed that impede the necessary peaceful community life of a country which deserves a better fate and whose unity, independence and territorial integrity must be safeguarded. We are also concerned about the sufferings of the Palestinian refugees, aggravated as they are by the internal situation in the camps resulting from the attacks from outside to which they are subjected.	
On the long and bloody war between Iran and Iraq, the Organization took an important step when the Security Council unanimously approved resolution 598 (1987). I reiterate our full support for the Secretary-General, who is continuing to make efforts to bring closer together the positions of the parties to the conflict. We believe that resolution 598 (1987) is balanced and realistic. We urge both parties to express without reservation of any kind their willingness to implement the decisions of the Council in their entirety.
We are concerned, moreover, at the recent escalation of the war and call for the immediate imposition of a cease-fire on the various fronts. We also condemn the intolerable attacks on free navigation in the waters of the Gulf. The question of Cyprus continues to be a very dangerous source of tension in an area that is already deeply troubled. We continue to urge a compromise which will fully guarantee the unity, sovereignty, independence and territorial integrity of the Republic of Cyprus and enable the two communities on the Island to live together in peace. 
 Spain regards the Maghreb as a region of priority Interest and is endeavouring to make a comprehensive and active contribution to harmony and cooperation among all the countries in the area. For this reason, the persistence of the Western Sahara conflict continues to give cause for concern. Spain supports the Secretary-General's efforts to use his good offices to reach a negotiated settlement In accordance with United Nations resolutions. The outcome of such a settlement should be a referendum on self-determination, in accordance with the principles and modalities laid down both by this Organization and by the Organization of African unity to make known the will of the Saharan people.
In Afghanistan, the Indirect talks held under the auspices of the Secretary-General have still produced no agreement. The withdrawal of the Soviet troops and respect for the right to self-determination of the Afghan people are the essential elements of a lasting and peaceful solution of the problem. This is the way mapped out by the resolutions adopted, by an overwhelming majority, in the General Assembly year after year.
In Kampuchea we are confronted with a similar situation, for in this case, too, we believe that the withdrawal of the Vietnamese troops is an essential prerequisite for that country to have the chance to choose in freedom the political system best suited to its interests.
The consolidation of the internal processes of democratisation in certain countries in Asia and the Pacific area clearly has an influence beyond those countries and contributes significantly to the stability and security of the region.
We Spaniards feel fraternally bound to the peoples of Latin America, and share their aspirations to peace, freedom and justice as if they were our own. It is thus a source of deep satisfaction that, despite the persistence of difficulties democracy is becoming more firmly established, that encouraging steps are being taken towards the settlement of certain conflict situations and that dialogue and co-operation between the Latin American countries is being strengthened. All this highlights the constructive contribution of the Latin American peoples to the cause of peace.
As regards the crisis in Central America, we have always maintained that this harrowing conflict is a regional problem the deep-seated causes of which are to be found in the persistence of unjust economic and social structures. Consequently, the solution, which must be a peaceful and negotiated one, must likewise be regional. We still believe, too, that prospects for peace in the area are by no means enhanced by trying to place its problems in the context of the confrontation between the great Powers.
We have accordingly encouraged from the outset the activities of the Contadora Group, which has set in motion a process in which its members, together with those of the Support Group, have shown realism and a willingness to engage in dialogue. In the course of this process the Contadora Group and its Support Group have been successful in generating political will and providing a frame of reference for settling the conflict which has secured the support of all the Latin American '· countries, the member countries of the European Economic Community and the vast majority of the international community.
The recent signing of the extremely important Guatemala agreement all the Central American countries has made it clear that this effort has not been in vain. But the really decisive factor is that the Central American countries are willing to approach the solution of their problems in a spirit of solidarity, using the instruments of dialogue and negotiation. 
The steps which have been taken since 7 August underscore the importance of the process under way, the firm political will of the Central American countries to carry it through and the need for them to be able to count on the encouragement and support of the international community. Spain sees this as a one-way journey, in which any external interference would be not only Inadvisable but even rash, jeopardizing the establishment of a definitive peace in the area. For this reason, in reiterating the support of the Spanish Government for the Guatemala agreement we urge the Assembly to express in a clear and forceful way the support of the international community for this agreement.
The spirit in which the Central American Presidents have acted has also highlighted the profound desire for peace of the Latin American peoples and their reiterated commitment to negotiation and dialogue as the best way of providing lasting solutions to existing conflicts. We are sure that this same spirit will continue to inform the treatment of all disputes that exist or may arise between them.	,
I also wish to refer to the colonial situation of the Malvinas Islands, which remain a source of concern to the international community. This problem can be solved only through negotiations between the United Kingdom and the Republic of Argentina leading to the restoration of Argentina’s territorial integrity. This need not entail disregarding the legitimate interests of the population of the islands. It is urgently necessary that such negotiations take place between the two Governments, and we urge them to begin there.
There is also a colonial Question which continues to affect my country in a very direct way. The Spanish Government and people are still determined to find a definitive solution to the problem of Gibraltar that will enable the Rock to be restored to our national territory without damaging the interests of the population. With this aim, we are determined to pursue the dialogue with the United Kingdom on the lines of the Brussels Declaration, by which both Governments decided to solve the problem in all its aspects, including the sovereignty aspect, by negotiation. This negotiation necessarily includes political and technical elements, and we are willing to make parallel progress in both fields, although always in the direction marked out years ago by the Assembly of completing the process of decolonisation and restoring Spanish territorial integrity..
I began by referring to the alleged crisis of multilateralism and I shall end with it. One of the elements which in the last two years has been added to this phenomenon is the financial crisis which has overtaken our Organization. Following the passing by a consensus last year of resolution 41/213, on the basis of the report of the Group of 18, a process of administrative and financial reform of the United Nations has been started. It is our wish that the reform currently under way should lead on the one hand to greater rationalization and better use of the means and resources of the Organization and on the other to a strengthening of its work to achieve the purposes of the Charter and meet the needs of the international community in our time.
The reform is ultimately a task for all of us and we should all be engaged in it. No country can legitimately withhold its financial contributions, thus failing to meet its obligations under the Charter. We trust, in short, that this year substantial progress will be made in the analysis of the internal situation of the United Nations, that accurate diagnoses will be carried out and that a start will be made on teaching agreement on specific revitalization measures. Only in that way will it be possible to strengthen the role of the Organization as an essential forum for discussion, harmonization and action in international relations, and its character as an irreplaceable multilateral instrument, with which Spain fully Identifies and for the success of which it will spare no effort.
Fifty years ago an eminent Spaniard, Mr. Gregorio Marafton, said something which holds good today:
"We do not know where men will find their new path and their new faith, or where these will lead, but ... the interpretation of the overarching phenomenon of our time, which is the instinctive sense of panic of our species, suggests that the marvellous discovery which will transform future generations is, quite simply, peace".
